On Motion for Rehearing
PER CURIAM:
The appellant has filed an alternative motion for rehearing or for transfer to the Supreme Court, in which she first vigorously argues that we have overlooked one of the points she advanced upon her original argument in this case, and further maintains that the cause should be remanded for retrial upon the issue of liability only. Her first point is simply a reargument of issues decided in the original opinion and, under the provisions of Rule 83.16, V.A.M.R., must be disregarded. Ackerman v. Globe-Democrat Publishing Co., Mo., 368 S.W.2d 469, 481 [13], In contending for a limited remand, the appellant says that if the case is to be reversed she is entitled to a remand on the issue of liability only as a matter of law, since the question of damages was not raised on appeal by either party. Without holding that the appellant is entitled to have the „ remand limited to the issue or issues of liability as a matter of law simply because she made no point of error relating to the assessment of damages upon the appeal, Artstein v. Pallo, Mo., 388 S.W.2d 877, 882 [6], the court has concluded that in this instance a new trial limited to the issue or issues of liability can be had without prejudice or injustice to the plaintiff. Therefore, upon the motion for rehearing, the opinion is modified and it is ordered that the cause be reversed and remanded for a new trial upon the issue of liability only, and the motion for rehearing is denied; the alternative motion for transfer to the Supreme Court is also denied.
All concur.